FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2022

                                       No. 04-22-00114-CV

                             Chris SCHAPIRA and Patricia Benitez,
                                        Appellants

                                                  v.

                                        Javier SALAZAR,
                                             Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-08671
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

         On April 4, 2022, appellants filed their brief, in which they challenge the constitutionality
of a state statute. The record does not reflect that the attorney general is a party or counsel in the
litigation. We therefore ORDER appellants to complete and file in this court by May 2, 2022
the “Challenge to the Constitutionality of a State Statute” form. See TEX. CONST. art. V, § 32,
TEX. GOV’T CODE § 402.010.


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court